Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6, the limitation “further comprising an attachment mechanism for securing the metal rings to the flexible attachment mechanism and flexible carrying member” is unclear. As written, it sounds as if one attachment mechanism is accomplishing the attachment of the rings to the flexible attachment as well as the attachment of the rings to the flexible carrying member. In the originally filed disclosure, it seems that there is an attachment mechanism (looped fabric with rivet 150) for attaching the ring (120) to the flexible attachment and another attachment mechanism (looped fabric with rivet 150) for attaching the ring (120) to the flexible carrying member (see Figure 11). For the purpose of examination, this limitation is being treated as actually claiming two separate attachment mechanism, as this makes the most sense in light of the originally filed disclosure.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Strassman (US 3,559,853 A) in view of Burke (US 5,680,977 A) and Ellis et al. (US 2004/0029623 A1).
Regarding claim 1, Strassman (Figures 1 and 2) discloses a strap system for holding a small item (small item not being claimed in combination, though Strassman does disclose a camera) comprising: a flexible carrying member (10) having a first end (12) and a second end (20); at least two flexible attachment mechanisms (26 and 28) having first and second ends (upper and lower ends, respectively) and wherein the first end (upper end) of each flexible attachment mechanism is attached to the first end and second end of the flexible carrying member, respectively (via 38/24/40 and 38/24A/40); at least two fasteners (42) located at the second end (lower end) of each flexible attachment mechanism. Strassman fails to disclose adhesive binder applied to the fasteners to secure the strap system to the small item; and wherein the fasteners are latchable and unlatchable. Burke teaches that it was already known in the art to attach a strap (50) to a camera using a fastener (30) with adhesive binder (37) thereon. Ellis teaches that it was already known in the art for a fastener (16) between a strap (22) and an electronic device to be latchable and unlatchable (via 18/20). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have replaced the fasteners (42) of Strassman with adhesive binder fasteners like those of Burke, as a simple substitution of one known strap-to-camera fastener for another, and to have made those fasteners latchable and unlatchable in the manner taught by Ellis, the motivation being to make it easy for a user to release the camera from flexible attachment mechanisms (26,28) of Strassman when the carrying strap was not needed.
Regarding claims 2 and 3, Strassman teaches the carrying member being used to carry only a camera and thus fails to disclose a cell phone or credit card reader. Ellis teaches that it was already known in the art for a carrying member like that of Strassman to be used to carry a variety of personal electronic devices, including but not limited to, a cell phone, PDA, camera, personal music players, and radios (see [0037]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have used the modified Strassman strap system to carry something other than a camera, as was already known in the art, as taught by Ellis, in this case a phone or credit card reader, or any other known portable electronic device.
Regarding claim 5, Strassman himself discloses rings (44) for attaching the first end (upper end) of each flexible attachment mechanism (26,28) to the flexible carrying member (10).
Regarding claim 6, Strassman himself further discloses an attachment mechanism (loops 38) for securing the rings (44) to the flexible attachment mechanism (26,28) and an attachment mechanism (24) for securing the rings (44) to the flexible carrying member (10). Strassman fails to disclose that the rings (44) are metal as he is silent as to the material structure. Official Notice is taken to the fact that it is old and well known in the art for D-rings like those shown by Strassman to be made of metal. It would have been an obvious matter of design choice to have made the Strassman rings from any known and suitable material, in this case metal. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 7, Strassman himself discloses wherein the flexible carrying member (10) is multilayered and comprises a back and a front (see Figures).
6.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Strassman (US 3,559,853 A) in view of Burke (US 5,680,977 A) and Ellis et al. (US 2004/0029623 A1) as applied above, further in view of Weiss (US 4,062,066 A) and Do (US 2013/0048687 A1).
	Regarding claims 7-9, Strassman as modified above fails to include the flexible carrying member having multiple layers (Strassman does show “layers” as broadly claimed, but these layers of Strassman are different than what Applicant is intending “layers” to mean, hence the double rejection of claim 7, where both rejections are perfectly valid) with slit pockets therebetween having openings on the back side. Weiss teaches that it was already known in the art for a flexible member to be made of multiple layers with a slit pocket (37) formed on a back side thereof. Similarly, Do teaches that it also known for a flexible member to include multiple slit pockets (31) formed on a back side thereof (Figure 5). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Strassman strap as a flexible member having multiple layers with hidden slit pockets, as collectively taught by Weiss and Do, the motivation being to allow a user to carry and hide other personal items as needed.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strassman (US 3,559,853 A) in view of Burke (US 5,680,977 A) and Ellis et al. (US 2004/0029623 A1) as applied above, further in view of Castillo-Garrison (US 2008/0203127 A1).
	Regarding claim 10, Strassman fails to disclose at least one loop on a front of the flexible carrying member. Castillo-Garrison teaches that it was already known in the art for a flexible carrying member to include accessory loops (C) on a front thereof for hanging accessories (see [0024]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the flexible carrying member of Strassman as a flexible carrying member including at least one accessory loop, the motivation being to allow a user to attach an accessory as needed in the manner taught by Castillo-Garrison.
8.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strassman (US 3,559,853 A) in view of Burke (US 5,680,977 A) and Ellis et al. (US 2004/0029623 A1) as applied above, further in view of Swaggart (US D663,955 S) and Brewer (US 3,884,403 A).
	Regarding claims 11 and 12, Strassman fails to disclose the fasteners being attached to the top back of the phone or electronic device and also fails to disclose a method step of lifting the phone or electronic device in an arc without turning it. Strassman appears to show the strap attached to the top sides of the camera (see Figure 2) but fails to disclose any criticality to such attachment location. Swaggart appears to show a flexible carrying device attached to a top back of an electronic device (see Figure 1). Brewer shows that is was already known to lift an electronic device in an arc without turning it (see Figure 4). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have attached the fasteners of the modified Strassman system to any suitable surface of the device, in this case the top back of the electronic device, as appears to be shown by Swaggart, and to have lifted the electronic device in an arc without turning it, where such method of using was already known in the art, as shown by Brewer. Regarding the claim limitation “inverted”, this is completely relative and the camera position shown by Swaggart can be considered “inverted” depending on the frame of reference, where the claim fails to set forth any particular frame of reference.
Response to Arguments
9.	Applicant’s arguments filed 1/11/21 have been fully considered but are moot in view of the new arrangement of the applied prior art which was necessitated by the latest claim amendment. Applicant’s arguments against the references individually do not address the current arrangement and combination of the references as set forth above.


Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        5/6/22